Citation Nr: 0733658	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurodermatitis of 
the groin and abdomen.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a disorder causing 
syncope. 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating action that 
denied service connection for hearing loss and syncope and 
also found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
neurodermatitis of the groin and abdomen.  That issue  had 
been previously denied by the RO in an unappealed rating 
action of October 1979.  


FINDINGS OF FACT

1.  The veteran was notified of an October 1979 rating action 
denying a claim for service connection for neurodermatitis of 
the groin and abdomen, and that determination became final 
when the veteran failed to file a timely substantive appeal 
before the period allowed for appeal expired.  

2.  A disease entity causing syncope was not demonstrated 
during service or subsequent to discharge.  

3.  Defective hearing was not shown during service or for 
many years thereafter and the veteran's current defective 
hearing in the left ear is unrelated to service. 


CONCLUSIONS OF LAW

1.  The unappealed rating action of October 1979, which 
denied service connection for neurodermatitis of the groin 
and abdomen is final. 38 U.S.C.A. § 7105(c) (West Supp. 
2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2007).  

2.  Evidence received since the October 1979 rating decision 
denying service connection for neurodermatitis of the groin 
and abdomen  is new and material, and the claim is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  A disorder causing syncope was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

4.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may the incurrence of sensorineural 
hearing loss in the left ear be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice for the issues 
of entitlement to service connection for the claims for 
service connection for hearing loss and syncope by letter 
dated in April 2002 and further notice was provided post 
adjudication in September 2003.   VCAA notice regarding the 
veteran's application to reopen his claim for service 
connection for neurodermatitis was provided in July 2003 and 
again in September 2003.   The notices included the type of 
evidence needed to substantiate the claims for service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The July 2003 
notice included the general provisions regarding new and 
material evidence pursuant to Kent v. Nicholson, 20 Vet. App. 
1 (2006).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). The 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of the elements of the claim, including the degree of 
disability assignable and effective date) were provided in a 
letter dated in March 2006.   

As the VCAA notice of July 2003 and September 2003 came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO cured the 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims and he had the opportunity to submit additional 
argument and evidence, and he was afforded VA examinations 
that addressed the medical questions relevant to the current 
appeal.  For these reasons, the veteran has not been 
prejudiced by late timing of the VCAA notices. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006)..

To the extent that VCAA notice pertaining to effective date 
and degree of disability was not provided, as the claims of 
service connection are denied, no disability rating or 
effective date can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
identify and obtain relevant records in support of the 
claims.  The RO has obtained the service medical records and 
VA and private medical records.  VA has conducted medical 
inquiry in the form of VA compensation examinations in an 
effort to substantiate the claims.  As there is no indication 
that evidence relevant to the veteran's current claims is 
available but not currently associated with the claims 
folder, the Board concludes that the VA has fulfilled its 
duty to assist the veteran in the development of the issues 
now on appeal.
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                         New and Material Evidence to Reopen 
a Claim for 
            Service Connection for Neurodermatitis of the 
Abdomen and Groin 

The evidence that was of record when the RO denied service 
connection for neurodermatitis of the abdomen and groin in 
October 1979 can be briefly summarized.  The veteran's 
service medical records indicated that he was seen on one 
occasion in November 1974 for the treatment of pubic 
pediculosis.  The veteran's August 1975 examination prior to 
service discharge contained no pertinent findings and his 
skin was evaluated as normal.  VA clinical records reflected 
occasional treatment during the period from March 1978 to May 
1979 for an itching rash on the groin and abdomen which was 
assessed as neurodermatitis (atopic dermatitis).  

The evidence that associated with the record since the RO 
denied service connection for neurodermatitis of the abdomen 
and groin in October 1979 includes VA clinical records that 
reflect occasional treatment for skin complaints beginning in 
December 2004.  At that time the veteran complained of 
circular skin lesions that had developed under the ribs about 
one month earlier.  On a VA skin evaluation conducted in 
January 2005 dry skin was noted in the area of the umbilicus. 
The final diagnoses included a nickel allergy demonstrated by 
dermatitis around the belt buckle.  It was said that this 
caused a lot of post inflammatory hyperpigmentation.  It was 
noted that the veteran's skin conditions were less likely 
than not caused by exposure to hydrocarbons such as jet fuel.   

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the version of 38 C.F.R. § 3.156 applicable to claims 
submitted on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the October 1979 denial by the RO of service 
connection for neurodermatitis of the abdomen and groin was, 
essentially, that the evidence of record did not establish a 
relationship between the veteran's post service skin 
eruptions on the abdomen and groin and his period of service.  
The evidence submitted thereafter shows only treatment for 
skin problems on the abdomen many years post service without 
any competent evidence of a link between the post service 
skin problems and service.  This evidence is clearly new, in 
that it was not previously of record, but it is cumulative of 
evidence that was of record in October 1979, in that it shows 
continuing treatment for the postservice skin disorder.  Such 
evidence does not relate to a previously unestablished fact, 
namely that the veteran has a current skin disability on the 
abdomen and groin that is related to service.  As such it 
need not be considered to fairly decide the merits of the 
claim for service connection for. neurodermatitis of the 
groin and abdomen.  Accordingly, the claim is not reopened.  

                         Service Connection for Syncope and 
Hearing Loss.  

On the veteran's July 1971 examination prior to service 
entrance, no pertinent abnormalities were noted on clinical 
evaluation.  Audiometric evaluation revealed pure tone 
thresholds of 0, 0, 0, and 0 decibels in the right ear and 
30, 25, 0, and 15 decibels in the left ear a 500, 1000, 2000, 
and 4000 Hertz.  Review of the service medical records reveal 
that on audiometric evaluation conducted in April 1975 pure 
tone thresholds of 50, 40, 0, 25 and 25 decibels in the right 
ear and 50, 40, 0, 25, and 25 decibels in the left ear at 
500, 1000, 2000, 3000, and  4000 Hertz.  On the veteran's 
August 1975 examination prior to service discharge, 
audiometric evaluation revealed pure tone thresholds of 5, 5, 
0, 0 and 0  decibels in the right ear and 15, 30, 15, 10, and 
10 decibels in the left ear at 500, 1000, 2000, 3000, and  
4000 Hertz.  In the Physician's Summary it was noted that the 
veteran had occasional dizzy spells for which he had sought 
no treatment.

The veteran was hospitalized at a private facility in June 
1996 with complaints that included "black out spells" in 
which the veteran would have a short term memory lapse and 
could remember nothing of what occurred.  He said that he had 
had these episodes intermittently since he was 15 years, but 
they had been occurring more regularly over the previous 5 
years.  At discharge from the hospital the diagnoses included 
memory lapse spells, uncertain etiology; consider possibility 
of petit mal seizures.  

Of record is an August 2001statement from a private 
audiologist who indicate that audiology testing showed normal 
hearing on the right and a trough of moderate hearing loss in 
the left ear at 1000 to 2000 Hertz then rising to normal 
hearing. Speech discrimination was excellent bilaterally at 
100 percent.  The veteran reportedly gave a history of having 
difficulty understanding speech for 25 years.  A history of 
exposure to airplane engines while in the military was 
reported.  The veteran denied ear pain or surgeries and also 
denied dizziness and drainage.  

On VA audiometric evaluation in July 2002 the veteran had 
pure tone thresholds of 20, 15, 25, and 25 decibels in the 
right ear and 15, 15, 25, and 25 decibels in the left ear at 
1000, 2000, 3000, and 4000 Hertz.  Speech discrimination was 
1000 percent in each ear.  

On further VA examination in July 2002 the veteran complained 
of blackouts and dizzy spells which he related to a head 
injury sustained in an automobile accident during service.  
He said that they could happen at any time, but could develop 
after rising suddenly after prolonged sitting, kneeling, or 
squatting.  No incontinence or tongue biting was reported and 
the veteran said that he had blackouts two or three times a 
year and few episodes when he merely became dizzy. After 
neurological evaluation the diagnosis was syncope.  The 
doctor said that one reported episode in which the veteran 
crashed his car was certainly consistent with a seizure, but 
the other episodes were more likely due to vasogenic syncope.  
The examiner said that there was insufficient evidence to 
establish a specific diagnosis or a relapsing illness.  

A private audiometry examination of September 2003 revealed 
pure tone thresholds of 25, 20, 5, 15, and 30 decibels in the 
right ear and 60, 65, 15, 40, and 30 decibels in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz.  

A VA audiology examination in March 2004 revealed pure tone 
thresholds of 20, 20, 15, 25, and 25 decibels in the right 
ear and 25, 15, 15, 25, and 25 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition 
was 100 percent in each ear.  A further evaluation performed 
on the same day revealed pure tone thresholds of 20, 15, 20, 
and 20 decibels in the right ear and 75, 35, 40, and 30 
decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz.  
Speech recognition was 100 percent in each ear.  After a 
review of the medical records, the examiner said that it was 
not at least as likely as not that the veteran's hearing loss 
was due to noise exposure during service. 

During a VA consultation in October 2004 the veteran gave a 
history of blackouts since a 1973 motor vehicle accident.  
After evaluation the assessment was a history of blackouts 
which were highly suggestive of vasovagal syncope.  There was 
said to be nothing to suggest seizures.  During a VA 
examination conducted in January 2005 the veteran gave a 
history of multiple episodes of syncope with 2 over the 
previous year.  He said that he got a few minutes warning 
then broke out in profuse sweating and lost consciousness.  
He denied any loss of bladder or bowel control.  He did not 
know if he had clonic movements.  After evaluation, the 
diagnosis was syncope, etiology unknown. 

A VA audiology examination in March 2005 revealed pure tone 
thresholds of 40, 50, 50, 50, and 50 decibels in the right 
ear and 40, 50, 50, 50, and 45 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition 
was 96 percent in each ear.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection for high frequency neurosensory hearing 
loss may be granted on a presumptive basis if it manifests to 
a compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007)  

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 
Service connection for high frequency neurosensory hearing 
loss may be granted on a presumptive basis if it manifests to 
a compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2007)  

In addition, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

In regard to the veteran's claim for service connection for 
syncope, the Board notes that, while the veteran gave a 
history of dizziness on his discharge examination, the 
service medical records contain no complaints, findings, or 
diagnosis of any disorder that causes syncope (blackouts).  
The first findings resembling syncope dates from 1996, more 
than 20 years after service discharge, when the veteran was 
hospitalized briefly in June 1996 with complaints of brief 
memory lapses. Moreover, the record contains no clear medical 
diagnosis of any organic disorder that could be causing the 
veteran's syncopal symptoms.   

Moreover, while the veteran has attributed his syncope to the 
effects of an inservice automobile accident, he is a layman 
without medical training and expertise, and he is therefore 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability. See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Without competent medical evidence 
demonstrating that the veteran has a definite disorder 
causing syncope that is related to service, service 
connection for syncope cannot be granted.  

In regard to the veteran's claim for hearing loss the Board 
notes that while the veteran has consistently been shown to 
have a current hearing loss in the left ear that meets the 
criteria for severity sufficient for service connection under 
38 C.F.R. § 3.385, his right ear hearing deficit has varied 
somewhat with only the most recent audiogram showing a right 
ear deficit sufficient for service connection under this 
criteria.  In any event, the record does not show an 
inservice hearing loss within the meaning of 38 C.F.R. 
§ 3.385 and none was shown within one year following service 
discharge.  Moreover, the record does not contain any 
competent medical evidence otherwise relating hearing loss in 
either ear to service.  On the veteran's March 2004 
evaluation, the examiner specifically said that it was not as 
likely as not that the veteran's hearing deficits were due to 
inservice acoustic trauma from exposure to noise while on 
active duty.  

Without evidence of a hearing loss during service or within a 
year following discharge and with no other competent evidence 
that links any currently demonstrated hearing loss to 
service, service connection for defective hearing must also 
be denied.  



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for neurodermatitis of the abdomen and groin is 
denied. 

Service connection for bilateral defective hearing is denied. 

Service connection for a disorder causing syncope is denied.  




____________________________________________
V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


